DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art does not disclose the following: calibrating, by the server computing device, the base expense data using past expense data and a linear model; calculating, by the server computing device, predicted expense data based on the calibrated base expense data; determining, by the server computing device, a plurality of medical plan configurations based on the predicted expense data and the eligibility data; receiving, by the server computing device, adjusted contribution data from the user interface on the user device; and determining, by the server computing device, an adjusted plurality of medical plan configurations based on the predicted expense data, the eligibility data, and the adjusted contribution data.
The closest prior art is Buonfiglio 2017/0212997.  The closest NPL is “… develop a blockchain technology in healthcare application: taxonomy, substantially analysis, motivations, challenges, recommendations and future direction,” HM Hussien, SM Yasin, SNI Udzir, AA Zaidan… - Journal of medical …, 2019 – Springer.
Claims 1-20 are rejected under 35 U.S.C. ¶ 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) receiving, determining, calculating, and calibrating steps carried out by a server.  The server can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 55).  
Claim 1 falls into the category of fundamental economic practice (a platform that helps participants select the right medical plan and health savings account contribution among various sources; an object of the invention is to provide users with systems and methods for a benefit recommendation engine and medical plan decision support tool--Spec. ¶ 3-4).  The claim is directed to a judicial exception to an abstract idea.
Independent claims 7 and 14 recite a method and system and mimic independent claim 1.  Claims 7 and 14 are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of optimizing a medical plan and providing recommendations).  The dependent claims are all directed to gathering and analyzing data to determine an optimized medical plan.
The claims do not recite additional steps to add more to the claim to take it out of the realm of abstraction. Claim 1 recite(s) receiving, determining, calculating, and calibrating steps carried out by a server.  The server can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 55).  
The claim does not integrate the judicial exception into a practical application.  
Claims 1-20 are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, 8407064 describes healthcare benefit selection and 11328362 describes benchmarking benefit plans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691